Title: To John Adams from Thomas Claxton, 3 November 1800
From: Claxton, Thomas
To: Adams, John



Honored Sir
City of Washington Nov. 3d 1800

The Heads of departments, to whom, by an act of Congress of last Session the furnishing of the President’s house was enjoined , finding it difficult to get an agent to act in that business, prevailed on me, about six or seven weeks ago, to undertake it.—Many difficulties which I had not foreseen, as well as some which I was then acquainted with, shortly presented themselves—Amongst the most prominent were,—The shortness of the time in which the business was to be done—the unfinished state of any part of the house—the season of the year, which, unfortunately, was prior to the time of arrival of new importations, and after the old were nearly exhausted—the immense quantity of every article of the same figure,—and the great distance the most trifling articles in all instances were to be brought from. Added to these difficulties, Sir, one still more serious, afterwards rendered it probable at one time, that neither the Presidents house or Capitol, (the furnishing of which was all placed under my direction) could be tolerably fitted up—This, Sir, was sickness, which had stopped the labour of six persons employed in the business, several of whom it was impossible to replace in due time—However, they recovered their health, and by working by day, in the president’s house, and by night in the Capitol, I have hopes that a degree of satisfaction will be experienced with both places—I hope, Sir, you will pardon the trouble I have given you with the foregoing statement, it being intended as an apolagy for any deficiency you may observe in the execution of the trust reposed in me—
In justice to Mr Briesler, I cannot refrain from informing you, Sir, that the whole time he has been here, his exertions have been incessant, and his assistance in accomplishing what has been done, highly useful—
Sincerely wishing, Sir, that you may enjoy /  comfort in your new abode, I beg leave /  humbly to subscribe myself /  Your most obedient Hble Svt.

Thos. Claxton